Case 2:19-cr-00219-MJH Document 36-2 Filed 08/16/19 Page 1 of 2




                                                                  '   GOVERNMENT
                                                                  ~     EXHIBIT
                                                                  ;      2-
                                                                  ~
                                                                  ~
Case 2:19-cr-00219-MJH Document 36-2 Filed 08/16/19 Page 2 of 2
